DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/13/2019 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially an area of the first columnar conductor pattern in a plan view from the first direction is greater than or equal to an area of the via conductor pattern in a plan view from the lamination direction. The closest prior art references of record are Masuda U.S. Patent Application 2014/0145798 (hereinafter “Masuda”), Imamura U.S. Patent Application 2014/0077895 (hereinafter “Imamura”), Imamura U.S. Patent Application 2015/0061791 (hereinafter “Imamura2”), Tamura et al. U.S. Patent Application 2015/0381138 (hereinafter “Tamura”), and Matsumura et al. Japanese Patent Document JP 2001-144566 A (hereinafter “Matsumura”). Regarding claim 1, Masuda teaches an LC resonator (refer to fig.3) comprising: a plurality of dielectric layers (i.e. insulating layers 16a-g)(fig.2) laminated in a lamination direction (implicit); an external connection terminal (i.e. outer electrodes 14a-d)(fig.1); an inductor (i.e. coil L1)(fig.3) winding around an axis orthogonal or substantially orthogonal to the laminated direction (implicit); a capacitor (i.e. capacitor C1)(fig.3) connected to the inductor (implicit); and a via conductor pattern (i.e. via hole conductors b1-4)(fig.3) extending in the laminated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839